Title: From George Washington to Edward Newenham, 20 April 1787
From: Washington, George
To: Newenham, Edward



Dear Sir,
Mount Vernon April 20th 1787

Not till Within these few days have I been honoured with your favours of the 13th and 25th of November last I should if they had come to hand sooner been earlier in my acknowledgment of them.
I sincerely wish that this letter may find Miss Newenham in a perfectly recovered State of health, and Lady Newenham and yourself relieved from those anxious cares and sollicitudes which her indisposition must natterally have created. I hope also that neither this, nor any thing else, will prevent you from fulfilling your long intended voyage to America. should this event take place at so early a period as your last letters indicated any information on the points you have referred to me will hardly arrive in season. yet, as there is a possibility of it, the enclosed, which I have obtained from a well informed Gentleman in Alexandria—(more conversant in matters of this kind than I am)—will answer your queries with respect to the sorts of linnens which are most saleable in our Markets—The prices of provisions is governed by the Seasons, and quality—generally—Beef and Mutton from the month of January till June fluctuates from 4d. to 6d.—from June till January from 2 1/2d. to 4d.—Veal and

Lamb are commonly sold by the Quarter the latter from 2/6 to 4/ the other in proportion to the age and quality of the Meat. These prices you will please to observe are in the Currency of this State which by the legal exchange is 33 1/3 worse than Sterling. Bills however are negotiated at 40 pr Ct and have been so for sometime, which will enable you to determine whether money, or letters of creadit, will answer your purposes best. the former would give least trouble, tho’ there is some risk—Bills on London are in more general demand, and consequently command the best prices.
The manner in which you employ your time at Bell champ (in rasing nurseries of fruit, forest trees, and shrubs) must not only contributes to your health & amusement, but it is certainly among the most rational avocations of life for what can be more pleasing, than to see the work of ones own hands, fostered by care and attention, rising to maturity in a beautiful display of those advantages and ornaments which by the Combination of Nature and taste of the projector in the disposal of them is always regaling to the eye at the sametime in their seasons they are a grateful to the palate.
I should have much pleasure in admiring your skill in the propogation and desposal of these things in a visit to Bell Champ. but declining health and an anxious wish to spend the remainder of my days in retirement will fix me to Mount Vernon and a small circle round it whilst I tread on this Theatre.
I will not give you the trouble of receiving a long letter from me at this time because the probability, I think is, that you will have left Ireland before it can get thither—I shall only add therefore that it was with pain I gave the information containing in my last respecting the application for the Consulship at Marsaillis the Inclosures which I transmitted would account for the disappointment and though to be regretted in the present case the principle deserves more to be applauded than condemned for few things being in the gift of Congress it was thought that such as could dispose of ought to be given to those who had suffered in the service of their Country during the late contest and a resolution to that effect having taken place that body which for the sake of consistency was obleged to adhear to it. I beg to be presented in respectful terms to Lady Newingham—

and have the honor to be with great esteem and regard. Dr Sir yr most Obed. Hble Servt

G. Washington

